Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of damaging state property. Petitioner exhausted his administrative remedies and then commenced this CPLR article 78 proceeding seeking annulment of the determination. This Court has been advised by the Attorney General that the determination in question has since been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has been afforded all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Ward v Goord, 43 AD3d 1257 [2007]).
Cardona, P.J, Peters, Rose, Malone Jr. and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.